      Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

EQUAL EMPLOYMENT            )
OPPORTUNITY COMMISSION,     )
                            )
              Plaintiff,    )
                            )                               CIVIL ACTION NUMBER:
           v.               )                                 3:17-cv-757-DPJ-FKB
                            )
FAURECIA AUTOMOTIVE         )
SEATING, LLC;               )
FAURECIA MADISON AUTOMOTIVE )
SEATING, INC.               )
                            )
              Defendants.   )


                                      CONSENT DECREE

      A.          This action was instituted by the Equal Employment Opportunity Commission

(the “EEOC” or the “Commission”) against Defendants Faurecia Automotive Seating, LLC and

Faurecia Madison Automotive Seating, Inc. (hereinafter referred to collectively as “Defendants”)

pursuant to the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.

(hereinafter “ADAAA”), and the Civil Rights Act of 1991, 42 U.S.C. § 1981(a), to remedy

the alleged wrongful practices identified in the Complaint filed in this action and any

amendments thereto.

      B.          The Commission alleges in the foregoing civil action that Defendants acted

unlawfully by subjecting Neda Sykes-Travis, and a group of fourteen other individuals, to

discrimination in violation of the ADAAA. In its Amended Complaint, the Commission seeks

make-whole relief including, but not limited to, back pay with interest, compensatory and punitive

damages, and injunctive and other affirmative relief. The EEOC sought relief on behalf of Neda

Sykes-Travis and a group of fourteen other individuals whom it contends have been subjected to

                                                1

4832-8035-6022v10
2832072-000391 04/20/2020
      Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 2 of 19




discrimination in violation of the ADAAA (hereafter the “Class” or “Claimants”). Defendants

deny that either violated the ADAAA as alleged by the Commission in its Amended Complaint.

The Parties to this action desire to avoid the additional expense, delay, and uncertainty that would

result from the continuance of this litigation and desire to formulate a plan to be embodied in this

Consent Decree that will promote and effectuate the purposes of the ADAAA. The parties enter

into this Consent Decree to further the objectives of the ADAAA and equal employment

opportunity.

      C.        In the interest of resolving this matter and avoiding the expense of further litigation,

the EEOC and Defendants (the “Parties”) hereby stipulate and agree that this action shall be finally

resolved by entry of this Consent Decree (“Decree”).

      D.        This Decree does not constitute a finding on the merits of the case. The EEOC and

Defendants have consented to the entry of this Decree to avoid the additional expense that

continued litigation of this case would involve.

      E.        This Decree constitutes the complete and exclusive agreement between the

Commission and Defendants with respect to the matters referenced herein. No waiver,

modification, or amendment of any provision of this Decree shall be effective unless made in

writing. No representations or inducements to compromise this action have been made between

the parties, other than those recited or reference in this Decree.

      F.        In the event this Decree is not approved or does not become final, the Commission

and Defendants agree that it will not be admissible in evidence in any subsequent proceeding in

this lawsuit.

      After examining the terms of this Decree, and based on the pleadings, record, and stipulations

of the Parties, the Court hereby APPROVES the Decree and FINDS:


                                                   2
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 3 of 19




           a.   The terms of this Decree are adequate, fair, reasonable, equitable, and just. The

Decree adequately protects the rights of the EEOC, Defendants, and the public interest.

           b.   This Decree conforms to the Federal Rules of Civil Procedure and the ADAAA and

does not derogate the rights or privileges of any person. The entry of this Decree furthers the

objectives of the ADAAA and appears in the best interest of the parties and the public.

           c.   This Decree is entered into by the EEOC and Defendants. This Decree shall be final

and binding between the EEOC and Defendants, their directors, officers, agents, employees,

successors or assigns, and all persons in active concert or participation with them.

           d.   The EEOC and Defendants do hereby agree to the entry of this Decree, which shall

fully and finally resolve all claims which were raised by the EEOC in its Complaint in Civil Action

No. 3:17-cv-757-DPJ-FKB.

          Upon consent of the parties to this action, it is hereby ORDERED, ADJUDGED, AND

DECREED:

                                        I.   JURISDICTION

     1.         The Parties stipulate that the United States District Court for the Southern District

of Mississippi, Northern Division, has jurisdiction over the Parties and the subject matter of this

litigation. The Court shall retain jurisdiction over this case in order to enforce the terms of the

Decree.

     2.         No party shall contest jurisdiction of this Court to enforce this Decree and its terms

or the right of the EEOC to seek enforcement in the event Defendants breach any of the terms of

this Decree.




                                                  3
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 4 of 19




                                      II.    DEFINITIONS

       The following terms, when used in this Consent Decree, shall have the following meanings

as set forth below. All terms defined in the singular shall have the same meaning when used in the

plural, and all terms defined in the plural shall have the same meaning when used in the singular.

           A. “Charging Parties” - Neda Sykes-Travis, Sadie Heard, Sheila Green, Quincey M.

               Williams, Tavonya K. Grant, Linda Denise Mannie, Gwendolyn Cotton-Lee,

               Angela Brooks, Anita Andrews, Darlene Jones Powell, Lorenzo Dixon, and Billy

               James, who filed EEOC Charges against “Faurecia Automotive Seating, Inc.” on

               whose behalf this suit was filed.

           B. “Claimants” - Former Johnson Controls, Inc. (“JCI”) employees who have been

               identified by the Commission as denied employment allegedly because of their

               alleged disability or association with an individual who has a disability, including

               the Charging Parties identified above and Tameka Brookshire, Christopher Sewell,

               and Tyshune D. Wilson.

           C. “Consent Decree” - This Consent Decree, embodying the terms of the Parties'

               settlement, including all of the Exhibits attached thereto.

           D. “Defendants” - Any or all of the named Defendants in this action, including

               Defendants, Faurecia Automotive Seating, LLC and Faurecia Madison Automotive

               Seating, Inc.

           E. “Effective Date” - The Effective Date of this Consent Decree is the date on which

               the Court gives final approval to the Consent Decree, after hearing, if required.

           F. “Faurecia” - Faurecia refers to Faurecia Automotive Seating, LLC.




                                                   4
      Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 5 of 19




             G. “Faurecia Madison” - Faurecia Madison refers to Faurecia Madison Automotive

                  Seating, Inc.

             H. “Facility” - The facility refers to the plant owned and operated by Faurecia

                  Madison, located at 272 Old Jackson Road; Madison, Mississippi 39110.

             I. “Monetary Award” - The settlement amount which the EEOC determines will be

                  paid to a particular Claimant.

             J. “Parties” - The Parties are Plaintiff, U.S. Equal Employment Opportunity

                  Commission (“EEOC”), and Defendants, Faurecia Automotive Seating, LLC and

                  Faurecia Madison Automotive Seating, Inc.

                       III.    SCOPE AND DURATION OF THIS DECREE

        1.        Except as otherwise indicated herein, this Decree shall apply to Faurecia Madison

and its operations at the Facility.

        2.        This Decree resolves all issues and claims arising from the Charges of

Discrimination against “Faurecia Automotive Seating, Inc.,” including any and all claims brought

under the single-filer rule.

        3.        This Decree shall remain in effect for two (2) years from the date the Court gives

final approval to the Decree (the “Effective Date”).

        4.        This Decree in no way affects the Commission’s right to process any other pending

or future charges that may be filed against Defendants and to commence civil actions on any such

charges as the Commission sees fit.

        5.        Nothing in this Decree shall be deemed to create any rights on the part of non-

parties to enforce this Decree. The right to seek enforcement of the Decree is vested exclusively

in the Parties.


                                                   5
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 6 of 19




       6.      Nothing in this Decree, either by inclusion or exclusion, shall be construed to affect,

or otherwise limit, the obligations of Defendants under the ADAAA.

       7.      Nothing in this Decree, either by inclusion or exclusion, shall be construed to affect,

or otherwise limit, the EEOC’s authority to process or litigate any current or future charge of

discrimination filed with the EEOC against Defendants.

                                IV.    GENERAL PROVISIONS

       1.      Jurisdiction of this Court is pursuant to 28 U.S.C. §§ 1331, 1337, 1343, and

1345. This action is authorized pursuant to Section 107(a) and Section 503(c) of the ADA, 42

U.S.C. § 12117(a) and § 12203(c), which incorporate by reference Sections 706(f)(1) and (3)

of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3), and Section 102 of the Civil Rights Act of 1991,

42 U.S.C. § 1981(a).

       2.      The negotiation, execution, and entry of this Consent Decree by the parties shall

not constitute an adjudication or finding on the merits of this case and shall not be construed as an

admission by any party with respect to the claims asserted in this case. Nothing in this

Consent Decree shall be admissible in any other judicial or administrative proceeding for

any purpose except to enforce the terms of this Consent Decree.

       3.      Faurecia Madison shall comply with the ADAAA by making reasonable

accommodations to the known physical and mental limitations of otherwise qualified individuals

with disabilities who are applicants or employees, unless Faurecia Madison can demonstrate that

the accommodations would impose an undue hardship on the operation of Faurecia Madison’s

business.

       4.      Faurecia Madison shall not retaliate against any individual because that individual

is a beneficiary of this Consent Decree or has provided information or assistance to the EEOC


                                                 6
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 7 of 19




in connection with this action or has participated in any other manner in any investigation or

proceeding relating to this action. Faurecia Madison further shall not retaliate against individuals

for engaging in protected conduct under the ADAAA.

                                 V.     NON-DISCRIMINATION

       Faurecia Madison, and its officers, agents, employees, successors, and assigns, and all

those in active concert or participation with them, are permanently enjoined for the duration of this

Consent Decree from discriminating against an employee or applicant for employment in violation

of the ADA. The prohibited practices include, but are not limited to, the following:

            a. Refusing to engage in the interactive process to provide a reasonable

                accommodation in accordance with the Americans with Disabilities Act, as

                amended;

            b. Retaliating against any employee or applicant for asserting rights under the ADA

                or engaging in other activity protected by the ADA; and

            c. Subjecting any employee or applicant to adverse terms and conditions of

                employment, including harassment, because the employee is disabled under the

                ADA.

                                      VI. NON-RETALIATION

       1.   Faurecia Madison shall not subject any individual to retaliation for engaging in a

protected activity and shall comply fully with all provisions of this Consent Decree and the ADA.

       2.   Faurecia Madison, including their officers, agents, employees, successors, and

assigns, and all those in active concert or participation with them are permanently enjoined for the

duration of this Consent Decree from subjecting any individual to retaliation of any kind any

person because such person:


                                                 7
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 8 of 19




            a. Opposed any practice made unlawful under the ADA;

            b. Contacted, or filed a charge of discrimination with, the Commission or a state

               agency in relation to the ADA;

            c. Testified, assisted or participated in any manner in a workplace ADA-related

               inquiry, investigation, proceeding, or hearing;

            d. Testified, assisted or participated in any manner in an EEOC or state agency ADA-

               related investigation, proceeding, or hearing;

            e. Requested and/or received relief in accord with this Consent Decree;

            f. Participated in any manner in this action or in the EEOC investigation giving rise

               to this action; and

            g. Asserted any rights under the ADA or this Consent Decree.

       3.   Faurecia Madison further shall not coerce, intimidate, threaten, or interfere with any

individual in the exercise or enjoyment of, or because of his or her having exercised or enjoyed,

or on account of his or her having aided or encouraged any other individual in the exercise or

enjoyment of, any right granted or protected by the ADA.

            VII. CLAIMS RESOLVED AND EFFECT OF CONSENT DECREE

       1.     This Decree resolves all issues and claims that were or could have been asserted in

this civil action, including but not limited to the Charges of Discrimination filed by Charging

Parties. This Decree in no way affects the Commission's right to process any other pending or

future charges that may be filed against Defendants and to commence civil actions on any such

charges as the Commission sees fit.

       2.     The EEOC agrees that it will not use any of the Charges of Discrimination filed by

Charging Parties as a basis for subsequent litigation by the EEOC.


                                                8
Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 9 of 19




                         VIII. AFFIRMATIVE RELIEF

 1.    Consent Decree Notice

       a. Posting - Within thirty (30) days of the Effective Date of this Consent Decree,

          Faurecia Madison will post and cause to remain posted the posters required to

          be displayed in the workplace by Commission Regulations.

       b. Within thirty (30) calendar days after entry of this Consent Decree, Faurecia

          Madison shall post 8½-inch-by-11-inch sized copies of a notice in the form of

          “Exhibit A” attached to this Consent Decree on all bulletin boards usually used

          by Faurecia Madison for announcements, notices of employment policy, or

          practice changes to employees, during the term of this Consent Decree and at

          every location employee bulletins are posted and where applications are

          accepted. Faurecia Madison will additionally provide a copy of the notice to all

          third-party recruiters or staffing agencies with whom Faurecia Madison

          contracts for hourly labor and staffing services.

 2.    Training

       a. Faurecia Madison is currently on shutdown due to the Coronavirus/COVID-19

          pandemic (the “Pandemic”). Within ninety (90) days from the reopening of the

          facility after the Pandemic, and annually during the term of this Decree,

          Faurecia Madison will provide not less than sixty (60) minutes of live ADA

          training (which may, at Faurecia Madison’s option, utilize web-conferencing)

          for personnel with primary responsibility for administering Faurecia Madison's

          hiring process and persons in Faurecia Madison’s Human Resources




                                        9
Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 10 of 19




          department whose job duties include hiring, firing, evaluating medical

          examinations, or making decisions regarding reasonable accommodations.

       b. The training required under this section shall address the Faurecia Madison’s

          equal employment opportunity obligations under the ADA, including, but not

          limited to the following topics: (a) the employer’s obligation to not discriminate

          against employees because they have a disability and not to retaliate against

          employees who have engaged in protected activity; (b) any medical inquiry that

          is made to applicants prior to making a conditional offer of employment

          complies with the requirements of 42 U.S.C. § 12112(d); and (c) the employer’s

          obligation to make reasonable accommodations to the known physical and

          mental limitations of otherwise qualified individuals with a disability who are

          applicants or employees, unless the employer can demonstrate that the

          accommodations would impose an undue hardship on the operation of the

          employer’s business.

       c. Faurecia Madison shall also re-distribute its revised EEO policy to training

          participants as part of the training.

       d. Faurecia Madison shall provide written certification to the Commission of all

          training completed pursuant to this Section within fifteen (15) business days

          following completion of each training. The certification shall include the

          name(s) and qualifications of the person(s) providing instruction, names and

          job titles of attendees, length of training, and a detailed outline of the training

          topics.




                                         10
Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 11 of 19




       e. All written notice and certification required by this Section of the Consent

          Decree shall be addressed and EEOC directed to: Regional Attorney, EEOC

          Birmingham District Office, Ridge Park Place, Ste 2000, 1130-22nd St. South,

          Birmingham, Alabama 35205.

                  IX.     MONETARY RELIEF FOR CLAIMANTS

 1.    Monetary Relief

       a. Defendants agree to pay Monetary Relief for back pay and compensatory

          damages in the total amount of eight hundred twenty-five thousand dollars

          ($825,000.00) to the Claimants within sixty (60) days after the EEOC complies

          with subparagraph (b) of Section IX of this Consent Decree.

       b. The monetary relief will be distributed according to a distribution list the EEOC

          will provide to Defendants within fifteen (15) days of the Effective Date of this

          Decree. The distribution list will set forth the name of each individual entitled

          to a Monetary Award under this Decree, his or her corresponding social security

          number, his or her banking information including name of banking institution,

          routing number and account number for the institution into which the funds will

          be direct deposited and the gross amount each Claimant will receive. In

          addition to the Distribution List, the EEOC will provide from each Claimant a

          voided check or letter from the Claimant’s bank with routing and account

          numbers and a completed W-9. The EEOC will, in its sole discretion, determine

          how to allocate the monetary relief among the Claimants.

       c. Faurecia Madison shall issue payment of the Monetary Award, less tax

          withholdings required by law on ten percent (10%) of each Claimant’s


                                        11
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 12 of 19




                   Monetary Award, which is designated as back wages, to the Claimants by direct

                   depositing the funds to each Claimant using the banking information for each

                   Claimant provided by the EEOC. Concurrently, copies of the direct deposit

                   slips and related correspondence must be submitted to the Commission, at the

                   following address: Regional Attorney, EEOC Birmingham District Office,

                   Ridge Park Place, Ste 2000, 1130-22nd St. South, Birmingham, Alabama

                   35205.

               d. All parties will be obligated to comply with applicable state and federal laws

                   regarding tax matters. Faurecia Madison will issue to Claimants the applicable

                   United States Internal Revenue Service (“IRS”) forms as necessary for

                   compliance. Claimants will have responsibility for payment of taxes in

                   accordance with existing state and federal tax laws.

               e. Faurecia Madison will promptly notify the EEOC in the event any funds to

                   Claimants are undeliverable. Faurecia Madison will obtain any additional

                   information needed from EEOC to ensure that Claimants receive the funds by

                   direct deposit.

                            X.       POLICIES AND PROCEDURES

       1.    Within ninety (90) days of the Effective Date of this Decree, Faurecia Madison shall

review, and to the extent it has not already done so, revise its hiring policies, procedures and

guidelines, and its EEO Policy. At a minimum Faurecia Madison’s policies and procedures shall

explicitly state Faurecia Madison shall not discriminate against individuals by failure to hire and/or

limiting, segregating, or classifying individuals because of their disability or association with an

individual who has a disability and shall contain and provide for the following:


                                                 12
    Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 13 of 19




            a. A requirement that Faurecia Madison’s upper-level management and human

               resources employees and on-site upper-level management and human resources

               staff be trained on the requirements of the ADA;

            b. Notice to all employee and applicants (via the policies and procedures, and a poster

               displayed in a public area) of their rights under the ADA;

            c. A provision for disciplinary action, up to and including termination, that shall be

               imposed on supervisors, managers, and human resources employees who violate

               the ADA, this Consent Decree, and Faurecia Madison’s ADA policies and

               procedures;

            d. A process for employees and applicants to report complaints of ADA related

               discrimination and retaliation;

            e. A system for disseminating a copy of Faurecia Madison’s ADA policy and

               procedures to all Faurecia Madison’s employees; and

            f. An assurance of non-retaliation for persons who wish to report that they have been

               discriminated against or witnessed discrimination in violation of the ADA.

       2.    Within one hundred twenty (120) days of entry of this Decree, Faurecia Madison shall

distribute a copy of its revised EEO policies and procedures to all employees in a manner that is

consistent with its current mechanism for notifying employees of policy and procedures.

       3.    Faurecia Madison shall promptly and appropriately investigate all complaints of

discrimination and retaliation under the ADA. The investigation of all such complaints shall be

documented and maintained by Faurecia Madison for the duration of this Consent Decree.

                           XI.    REPORTING AND RECORDKEEPING

       1.      Document Preservation


                                                 13
Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 14 of 19




      a. Records Relating to Hiring and Firing - For the Term of the Consent Decree, to

         demonstrate compliance with this Decree, Faurecia Madison agrees to retain (1)

         records relating to hiring and firing of candidates for employment and employees

         pursuant to its hiring policies, procedures, and guidelines; and (2) records relating

         to any complaints relating to the administration of Faurecia Madison’s policies,

         procedures, and guidelines made to Faurecia Madison’s Human Resources

         Department.

      b. Record Retention Obligations – Faurecia Madison acknowledges that it will

         comply with its existing record retention obligations pursuant to the EEOC's

         regulations and all applicable laws, including with respect to maintenance of

         personnel records as required under 29 C.F.R. § 1602.4.

 2.       Reports

      a. During the Term of this Consent Decree, Faurecia Madison shall submit annual

         reports to the EEOC. With each report, Faurecia Madison shall submit all data in

         electronic form where available, and otherwise in hard copy form.

      b. The first reporting period will begin on the Effective Date of this Consent Decree

         and will end on the last day of the twelfth complete calendar month thereafter. Each

         subsequent reporting period will be twelve (12) calendar months. The annual report

         contemplated in this paragraph shall be submitted no later than sixty (60) days after

         the close of each reporting period.

      c. Each report shall contain summary report of all complaints of disability

         discrimination made to Faurecia Madison’s Human Resources department and

         charges filed with the EEOC, including any investigation and/or action taken in


                                          14
    Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 15 of 19




               response to said complaints.

                          XII.   ENFORCEMENT OF CONSENT DECREE

       1.      Enforcement - It is expressly agreed that if any Party concludes that any other

Party has breached this Consent Decree, the moving Party may make an application to the Court

to enforce the provisions of this Consent Decree.

       2.      Requirement of Informal Resolution Efforts

              a.   Notice of Dispute - Prior to initiating an action to enforce the Consent Decree,

                   the moving party will provide written notice to all other Parties regarding the

                   nature of the dispute. This notice shall specify the particular provision(s)

                   believed to have been breached and a statement of the issues in dispute. The

                   notice may also include a reasonable request for documents or information

                   relevant to the dispute.

              b.   Response to Notice of Dispute - Within thirty (30) days after service of the

                   Notice of Dispute, the non-moving Party will provide a written response. The

                   Moving Party may also submit a reply within fourteen (14) days after service

                   of the non-moving Party's written response.

              c.   Service - Service of the Notice of Dispute and any Response shall be made by

                   hand-delivery, facsimile transmission, or electronic mail.

              d.   Meeting - After service of the Responses, the Parties will schedule a

                   telephonic or in-person meeting to attempt to resolve the dispute.

              e.   Dispute Resolution Period - If the dispute has not been resolved within sixty

                   (60) days after service of the Notice of Dispute, an action to enforce the

                   Consent Decree may be brought in this Court.


                                               15
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 16 of 19




                           XIII. DECREE TERM AND PERIOD OF JURISDICTION

       1.      Decree Term - This Consent Decree shall continue to be effective and binding

upon the parties to this action for a period of twenty-four (24) calendar months immediately

following the Effective Date of the Consent Decree, provided that all remedial benefits required

hereby have been received or offered prior to their expiration and, provided further, that all

required reports and certifications are submitted at least thirty (30) days before the expiration date

of the Consent Decree.

       2.      Period of Jurisdiction - This Court shall retain jurisdiction over this action for the

purposes of clarifying and enforcing this Consent Decree and for any other appropriate or equitable

purposes for twenty-four (24) calendar months from the Effective Date of this Consent Decree,

unless the Court acts or the Commission has, prior to the expiration of said twenty-four (24)

calendar month period, moved to enforce compliance with the Consent Decree. If the Court acts

or the Commission has moved to enforce compliance with this Consent Decree within this period,

this Court shall retain jurisdiction of this action until all issues relating to all such motions have

been resolved. At the expiration of the 24 calendar month period of jurisdiction, if all obligations

have been performed by the parties under this Consent Decree, and no disputes regarding

compliance remain unresolved, the Consent Decree shall expire without further order of this Court.

                           XIV. OTHER ACTIONS

       1.      This Consent Decree in no way affects the Commission’s right to process any

pending or future charges that may be filed against Faurecia Madison by other individuals in

accordance with standard Commission procedures, and to commence and prosecute civil actions

pursuant to the ADA (or any other statutes enforced by the Commission) on any such charges.

Nothing in this Consent Decree shall be construed to limit or reduce Faurecia Madison’s obligation


                                                 16
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 17 of 19




to fully comply with the ADA. Nothing herein shall preclude the Commission from bringing an

action to enforce the provisions of this Consent Decree.

                              XV.     COSTS AND ATTORNEY’S FEES

         1.        The EEOC and Defendants shall bear their own respective costs and attorneys’ fees

for this action.

         2.        All reports or other documents sent to the Commission by Faurecia Madison

pursuant to this Consent Decree shall be sent: (a) by electronic mail to william.hopkins@eeoc.gov;

(b) by electronic mail to harriett.oppenheim@eeoc.gov, and (c) by U.S. mail to Regional Attorney,

EEOC, Birmingham District Office, 1130 22nd Street South, Suite 2000, Birmingham, Alabama

35205.

         3.        The Parties hereto and undersigned attorneys of record for the parties in the above-

styled action hereby consent to the entry of the foregoing Consent Decree.

         SO ORDERED, ADJUDGED, AND DECREED this ____ day of __________ 2020.



                                                                ___________________________
                                                                Honorable Daniel P. Jordan
                                                                U.S. District Court Judge




                                                    17
Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 18 of 19
     Case 3:17-cv-00757-DPJ-FKB Document 274 Filed 05/12/20 Page 19 of 19




                                   APPENDIX A - N O T I C E

                                STATEMENT OF EEO POLICY

It is the policy of Faurecia Madison Automotive Seating, Inc. to offer employment opportunities
to all qualified employees and applicants, regardless of race, age, sex, color, religion, national
origin, or disability. There will be no discrimination in violation of the provisions of Title I of the
Americans with Disabilities Act (ADA) of 1990, as amended; the Age Discrimination in
Employment Act (ADEA) of 1967; Title VII of the Civil Rights Act of 1964, (Title VII), as
amended; the Equal Pay Act (EPA) of 1963; or, the Genetic Information Nondiscrimination Act
(GINA) of 2008.

Title I of the Americans with Disabilities Act of 1990, as amended, prohibits discrimination against
qualified individuals with disabilities in all employment practices, including in hiring, firing,
advancement, compensation, training, and other terms, conditions, and privileges of employment.
In particular, the ADA requires employers to make reasonable accommodations for an employee’s
known disability, if doing so would not cause the employer an undue hardship. We wish to
emphasize that it is Faurecia Madison Automotive Seating, Inc.’s fundamental policy to comply
with the ADA, and to provide equal opportunity for disabled employees. All employees shall feel
free to exercise their rights under this policy.

Faurecia Madison Automotive Seating, Inc. will not retaliate against employees who avail
themselves of their rights under the ADA by engaging in protected activities, such as filing a
charge of discrimination and/or testifying or participating in a Commission investigation. If you
believe you have been discriminated against, subjected to retaliation, or have been a witness to
discrimination or retaliation, you may contact the Equal Employment Opportunity Commission.
The EEOC is an agency of the U.S. government that enforces federal civil rights laws in the
workplace, including the ADA. The EEOC charges no fees and has employees who speak
languages other than English.

The address and telephone number of the nearest office of the Equal Employment Opportunity
Commission is:

                 EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                 Dr. A. H. McCoy Federal Building
                                  100 W. Capitol Street, Suite 338
                                     Jackson, Mississippi 39269
                                           (601) 948-8466

                     DO NOT           REMOVE THIS                 N O T I C E!

This notice is posted pursuant to a Consent Decree entered into with the U.S. Equal Employment
Opportunity Commission. This Notice must remain posted for two (2) years from _________ and
must not be altered, defaced or covered, by any other material. Any questions about this Notice
or compliance with its terms may be directed to: Regional Attorney EEOC Birmingham District
Office, Ridge Park Place, Suite 2000, 1130-22nd St. South, Birmingham, Alabama 35205.

                                                  19
